
	
		II
		111th CONGRESS
		1st Session
		S. 2758
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 9, 2009
			Ms. Stabenow (for
			 herself, Mrs. Gillibrand,
			 Mr. Merkley, Mr. Sanders, Mrs.
			 Boxer, Mr. Bingaman, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Agricultural Research,
		  Extension, and Education Reform Act of 1998 to establish a national food safety
		  training, education, extension, outreach, and technical assistance program for
		  agricultural producers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Growing Safe Food Act of
			 2009.
		2.National food safety training, education,
			 extension, outreach, and technical assistance program
			(a)In generalTitle IV of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 is amended by inserting after
			 section 404 (7 U.S.C. 7624) the following:
				
					405.National food safety training, education,
				extension, outreach, and technical assistance program
						(a)DefinitionsIn this section:
							(1)Agricultural producer groupThe term agricultural producer
				group means a group—
								(A)the mission of which includes working on
				behalf of agricultural producers, grower-shippers, packers, distributors, and
				processors; and
								(B)a majority of the membership and board of
				directors of which are agricultural producers, grower-shippers, packers,
				distributors, and processors.
								(2)Beginning farmerThe term beginning farmer
				means a farmer who, as determined by the Secretary—
								(A)has not operated a farm or who has operated
				a farm for not more than 10 years;
								(B)materially and substantially participates
				in the operation of the farm; and
								(C)provides substantial day-to-day labor and
				management of the farm.
								(3)Conservation systemsThe term conservation systems
				means conservation practices, activities, and management measures that are
				based on local resource conditions and the standards and guidelines contained
				in the Natural Resources Conservation Service field office technical
				guides.
							(4)Market value of agricultural
				productsThe term
				market value of agricultural products means gross income derived
				from—
								(A)the production of agricultural commodities
				and unfinished raw forestry products;
								(B)the production of livestock and products
				produced by, or derived from, livestock;
								(C)the production of farm-based renewable
				energy;
								(D)the processing, packing, storing, and
				transporting of farm and forestry commodities, including renewable
				energy;
								(E)the feeding, rearing, or finishing of
				livestock (exclusive of the cost or other basis of livestock purchased for
				resale); and
								(F)any other similar market activity related
				to farming or forestry, as determined by the Secretary.
								(5)National integrated food safety
				initiativeThe term
				national integrated food safety initiative means the integrated
				research, education, and extension competitive grants program carried out under
				section 406.
							(6)Small and medium-sized farmThe term small and medium-sized
				farm means a farm on which the market value of agricultural products,
				averaged over the most recent 3-year period for which data are available
				(including the market value generated by all of the individuals or legal
				entities that operate or have an ownership interest in the farm) does not
				exceed $1,000,000.
							(7)Small food processorsThe term small food processor
				has the meaning given the term by the Secretary.
							(8)Small fruit and vegetable merchant
				wholesalerThe term
				small fruit and vegetable merchant wholesaler has the meaning
				given the term by the Secretary.
							(9)Socially disadvantaged farmerThe term socially disadvantaged
				farmer has the same meaning given the term socially disadvantaged
				farmer or rancher in section 355(e) of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 2003(e)) with respect to a farmer.
							(10)Sustainable agricultureThe term sustainable
				agriculture has the meaning given the term in section 1404 of the
				National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
				U.S.C. 3103).
							(b)Establishment
							(1)In generalThe Secretary shall establish a competitive
				grant program to provide food safety training, education, extension, outreach,
				and technical assistance to—
								(A)owners and operators of farms;
								(B)small food processors; and
								(C)small fruit and vegetable merchant
				wholesalers.
								(2)ApplicabilityFood safety training, education, extension,
				outreach, and technical assistance provided under this section shall relate
				only to foods under the authority of the Commissioner of Food and Drugs and not
				to foods under the authority of the Secretary.
							(3)Integrated approachTo the maximum extent practicable, the
				Secretary shall carry out the program under this section in a manner that
				integrates food safety standards and guidance with sustainable agriculture and
				conservation systems.
							(4)PriorityIn awarding grants under this section, the
				Secretary shall give priority to projects that target small and medium-sized
				farms, small processors, and small fresh fruit and vegetable merchant
				wholesalers.
							(5)Coordination
								(A)In generalThe Secretary shall coordinate
				implementation of the program under this section with the national integrated
				food safety initiative.
								(B)InteractionThe Secretary shall—
									(i)in carrying out the program under this
				section, take into consideration applied research, education, and extension
				results obtained from the national integrated food safety initiative;
				and
									(ii)in determining the applied research agenda
				for the national integrated food safety initiative, take into consideration the
				needs articulated by the user community served by projects funded by the
				program under this section.
									(c)Grants
							(1)In generalIn carrying out this section, the Secretary
				shall make competitive grants to support training, education, extension,
				outreach, and technical assistance projects to increase understanding and
				implementation of food safety standards, guidance, and protocols developed
				under chapter IV of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341 et
				seq.), including, as appropriate to the targeted customer group—
								(A)good agricultural practices;
								(B)good handling practices;
								(C)good manufacturing practices;
								(D)produce safety standards;
								(E)risk analysis and preventative control
				mechanisms,
								(F)sanitation standard operating
				procedures;
								(G)safe packaging and storage systems;
								(H)recordkeeping for product sourcing and
				sales, including traceability standards if relevant;
								(I)food safety audits and certification;
				and
								(J)other similar activities, as determined by
				the Secretary.
								(2)Encouraged featuresThe Secretary shall encourage projects
				carried out using grant funds under this section to include features that
				provide training, education, extension, outreach, and technical assistance in
				sustainable agriculture and conservation systems.
							(3)Organic agricultureThe Secretary may make grants under this
				section to projects that target farms that have, or are transitioning to,
				certified organic production under the national organic program established
				under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.).
							(4)Maximum term and size of grant
								(A)In generalA grant under this section shall—
									(i)have a term that is not more than 3 years;
				and
									(ii)be in an amount that is not more than
				$600,000 each year.
									(B)Consecutive grantsAn eligible recipient may receive
				consecutive grants under this section.
								(d)Grant eligibility
							(1)In generalTo be eligible for a grant under this
				section, the recipient shall be—
								(A)a State cooperative extension
				service;
								(B)a Federal, State, local, or tribal
				agency;
								(C)a nonprofit community-based or
				nongovernmental organization;
								(D)an institution of higher education (as
				defined in section 101(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1001(a))) or a foundation
				maintained by an institution of higher education;
								(E)an agricultural producer group;
								(F)a collaboration of 2 of more eligible
				recipients described in this subsection; or
								(G)such other appropriate recipient, as
				determined by the Secretary.
								(2)Multistate partnershipsGrants under this section may be made for
				projects involving more than 1 State.
							(e)Project evaluation criteria
							(1)In generalIn making grants under this section, the
				Secretary shall evaluate proposals based on the extent to which the proposed
				project—
								(A)demonstrates relevancy, technical merit,
				and achievability;
								(B)demonstrates knowledge of the goals and
				requirements of chapter IV of the Federal Food, Drug, and Cosmetic Act (21
				U.S.C. 341 et seq.) that are directly relevant to the proposed project;
								(C)benefits small and medium-sized farms,
				small processors, and small fresh fruit and vegetable merchant
				wholesalers;
								(D)reaches beginning farmers, socially
				disadvantaged farmers, and underserved geographic areas;
								(E)demonstrates a successful track record in
				training and outreach programs with the community to be served;
								(F)includes adequate outreach plans;
								(G)demonstrates a capacity to reach a large
				percentage of eligible participants in the targeted customer group;
								(H)includes adequate plans for a participatory
				evaluation process and outcome-based reporting;
								(I)leverages cash and in-kind contributions
				from State, local, and private sources;
								(J)includes substantive, funded collaborations
				between eligible recipients, including nonprofit community-based or
				nongovernmental organizations and agricultural producer groups; and
								(K)maximizes other appropriate factors, as
				determined by the Secretary.
								(2)Regional balanceIn making grants under this section, the
				Secretary shall, to the maximum extent practicable, ensure—
								(A)geographic diversity; and
								(B)diversity of types of agricultural
				production.
								(f)Relationship to other programs
							(1)Interagency coordinationThe Secretary shall coordinate
				implementation of the program under this section with the Secretary of Health
				and Human Services with respect to food safety standards, guidance, and
				protocols developed under chapter IV of the Federal Food, Drug, and Cosmetic
				Act (21 U.S.C. 341 et seq.).
							(2)Consistency
								(A)In generalProjects funded by this program shall be
				consistent with—
									(i)sustainable agriculture;
									(ii)conservation practices (as defined in
				section 1240A of the Food Security Act of 1985 (16 U.S.C. 3839aa–1));
				and
									(iii)conservation activities (as defined in
				section 1238D of that Act (16 U.S.C. 3838d)).
									(B)Organic standardsWith respect to certified organic
				production, projects funded under this section shall be consistent with the
				national organic program established under the Organic Foods Production Act of
				1990 (7 U.S.C. 6501 et seq.).
								(g)Reporting requirementsThe Secretary shall require grant
				recipients to submit—
							(1)annual reports; and
							(2)at the completion of the grant period, an
				evaluation of the project funded under this section.
							(h)Curriculum and training material
				clearinghouseThe Secretary
				may enter into a cooperative agreement with any entity eligible to receive a
				grant under this section for the purpose of establishing a nationwide online
				clearinghouse of information relating to the on-farm production, harvesting,
				packing, transporting, and processing of safe food that makes available
				educational curricula and training materials and programs that further the
				purposes of this section.
						(i)Technical assistance
							(1)In generalThe Secretary may use funds made available
				under subsection (k) to provide technical assistance to grant recipients to
				further the purposes of this section.
							(2)TypesTechnical assistance under paragraph (1)
				may—
								(A)be in the form of a train-the-trainer
				program; and
								(B)include or be provided by food safety
				extension teams of the National Institute of Food and Agriculture.
								(j)Best practices for State
				programsBased on evaluations
				of projects funded under this section, the Secretary shall recommend on an
				iterative basis a set of best practices and models for food safety training
				programs for agricultural producers and small food processors.
						(k)Authorization for
				appropriationsThere is
				authorized to be appropriated to carry out this section $50,000,000 for each
				fiscal year, of which—
							(1)not more than 3 percent may be used for a
				curriculum and training materials clearinghouse under subsection (h);
							(2)not more than 10 percent may be used for
				technical assistance under subsection (i); and
							(3)not more than 4 percent may be used for
				administrative costs incurred by the Secretary in carrying out this
				section.
							.
			(b)Integrated research, education, and
			 extension competitive grants programSection 406(c) of the Agricultural
			 Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7626(c)) is
			 amended—
				(1)by striking Grants under and
			 inserting the following:
					
						(1)In generalGrants
				under
						;
				and
				(2)by adding at the end the following:
					
						(3)EmphasisIn carrying out the food safety initiative
				under this section, the Secretary shall emphasize integrated projects that
				address priority research, education, and extension needs relevant to
				implementing this Act and other applicable agricultural research laws,
				including projects that—
							(A)aid in the development and repeated
				improvement of food safety standards, guidance, and protocols, including
				produce standards and guidance;
							(B)analyze on an iterative basis the most
				critical points of risk in the food system for fresh produce and other raw
				agricultural commodities;
							(C)(i)determine conservation and biodiversity
				standards and practices that positively address food safety concerns;
				and
								(ii)develop education and decision support
				tools to assist landowners with those standards and practices;
								(D)investigate methods to reduce the impact of
				animals of significant risk on contamination of food;
							(E)identify low-cost, effective food safety
				practices for highly diversified agricultural operations;
							(F)develop decision support tools to aid in
				the effective implementation of whole-farm food safety plans; and
							(G)address other similar topics, as determined
				by the
				Secretary.
							.
				
